Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        November 2, 2021


           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II

 In the Matter of the Personal Restraint of:                        No. 51726-4-II

 ANTON D. ROBINSON,                                           UNPUBLISHED OPINION

                               Petitioner.

       WORSWICK, J. — Anton Robinson seeks relief from personal restraint imposed following

his 1997 guilty pleas to first degree rape, second degree rape, and first degree robbery, each with

a firearm enhancement. At the time of his crimes, Robinson was 17 years old. The trial court

sentenced Robinson to a mid-range standard sentence with a total confinement of 245 months.

       Robinson filed this personal restraint petition in April 2018. We stayed Robinson’s

petition pending decisions from our Supreme Court regarding sentencing of juvenile offenders.

Robinson completed serving his sentence and was released from custody in February 2021.

       “An issue is moot when a court can no longer provide meaningful relief.” In re Det. of

J.S., 138 Wn. App. 882, 889, 159 P.3d 435 (2007). However, we may review a moot case if it

presents issues of continuing and substantial public interest. State v. Waller, 197 Wn.2d 218,

224 n.6, 481 P.3d 515 (2021). “Whether a moot case involves a matter of substantial public

interest depends on whether the issue is of a public or private nature, whether an authoritative

determination is desirable to provide future guidance to public officers, and whether the issue is

likely to recur.” State v. Enriquez-Martinez, ___ Wn.2d ___, 492 P.3d 162, 165 n.1 (2021),

https://www.courts.wa.gov/opinions/pdf/991014.pdf.
No. 51726-4-II


        Because the relief Robinson seeks is resentencing, and he is no longer in custody, this

petition is now moot. Robinson concedes that this case is moot, but requests this court consider

his PRP, arguing that the appeal raises issues of substantial public interest requiring authoritative

determination. But Robinson does not raise any issues that have not been previously resolved by

our Supreme Court. There is no effective relief that we may provide, and this case does not raise

any matters requiring further authoritative determination, thus, we dismiss this petition as moot.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Worswick, J.
 We concur:



 Glasgow, A.C.J.




 Cruser, J.




                                                  2